                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

TIMOTHY A. RODERICK, PERSONAL                   )
REPRESENTATIVE OF THE ESTATE OF                 )        Case No. 1:21-cv-46
IRIS N. EVANS,                                  )
                                                )        Judge Travis R. McDonough
          Plaintiff,                            )
                                                )        Magistrate Judge Christopher H. Steger
v.                                              )
                                                )
LIFE CARE CENTERS OF AMERICA,                   )
INC. and LIFE CARE CENTERS OF                   )
ATHENS,                                         )
                                                )
          Defendants.                           )


                                             ORDER



          Before the Court are Defendant Life Care Centers of America’s1 (“Life Care”) motion to

dismiss (Doc. 6) and Plaintiff Timothy Roderick’s (“Roderick”) motion to remand (Doc. 8.) The

Court will GRANT Roderick’s motion to remand (Doc. 8), and Life Care’s motion to dismiss

(Doc. 6) will be DENIED AS MOOT.

     I.   BACKGROUND

          Roderick filed a complaint in the Circuit Court for McMinn County, Tennessee, on

February 8, 2021, seeking damages under the Tennessee’s wrongful death statute, Tenn. Code

Ann. § 20-5-113. (Doc. 1-1, at 1, 7.) Roderick, the personal representative of the estate of Iris

N. Evans, alleged that Life Care failed to adequately prepare, require, or enforce proper

infection-control policies, use of masks or other personal protective equipment, social distancing,


1
  Life Care indicates that although Life Care Center of Athens is named as a separate defendant
in this action, this entity is merely an assumed name of Life Care itself. (Doc. 7, at 1.)
and COVID-19 testing to prevent the spread of infection in Life Care’s nursing facility. (Id. at

6–7.) Evans, who was admitted to Life Care’s nursing facility in Athens, Tennessee, on April

14, 2020, contracted COVID-19 while in Life Care’s facility and later died. (Id. at 7.)

       Life Care filed a notice of removal on March 9, 2021, arguing that Plaintiff’s complaint

presented a federal question arising under the Public Readiness and Emergency Preparedness Act

(“PREP Act”), 42 U.S.C. §§ 247d, et seq., “namely, Life Care’s immunity from suit based on its

administration and use of countermeasures authorized for use against COVID-19.” (Doc. 1, at

2.) Life Care then filed a motion to dismiss on March 16, 2021 (Doc. 6), arguing that Roderick’s

complaint was barred by the immunity provision of the PREP Act and that, to the extent

Roderick’s claim was not barred, he had failed to exhaust administrative remedies. (Id. at 1.)

On April 6, 2021, Roderick responded to Life Care’s motion to dismiss (Doc. 10) and filed a

motion to remand to state court (Doc. 8.) Both motions are now ripe for review.

 II.   STANDARD OF LAW

       Generally, a defendant may remove to federal court any civil action over which the

federal courts have original jurisdiction. 28 U.S.C. § 1441(a). The party seeking removal carries

the burden of establishing that the district court has original jurisdiction over the matter by a

preponderance of the evidence. Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th Cir.

2000). “[A]ll doubts as to the propriety of removal are resolved in favor of remand.” Smith v.

Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 405 (6th Cir. 2007) (citation and internal

quotation marks omitted).

       Whether a claim arises under federal law “ordinarily . . . turns on the ‘well-pleaded

complaint’ rule,” which looks to whether a question of federal law “necessarily appears in the

plaintiff’s statement of his [or her] own claim.” Aetna Health Inc. v. Davila, 542 U.S. 200, 207




                                                 2
(2004) (citations omitted). However, the Sixth Circuit has generally recognized three exceptions

to the well-pleaded complaint rule. See Estate of Winifred Cowan, et al. v. LP Columbia Ky.,

No. 1:20-cv-118, 2021 U.S. Dist. LEXIS 61708, at *5–*6 (W.D. Ky. Mar. 30, 2021) (citing

Mikulski v. Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007)). “The first such

exception is the artful-pleading doctrine, which acknowledges plaintiffs may not ‘avoid removal

jurisdiction by artfully casting their essentially federal law claims as state-law claims.’ Closely

related is the second exception, the complete-preemption doctrine, which recognizes removal is

proper ‘when a federal statute wholly displaces the state-law cause of action through complete

pre-emption.’ The third exception is the substantial-federal-question doctrine, which applies

‘where the vindication of a right under state law necessarily turn[s] on some construction of

federal law.’” Id. (citations omitted).

III.   ANALYSIS

       As Roderick notes in his motion to remand, “there is a growing consensus among courts

across the country that state-law claims of negligence and wrongful death brought against a

nursing home for failure to protect against the spread of COVID-19 . . . are not properly

characterized as federal-law claims under the PREP Act.” Dupervil v. All. Health Operations,

LLC, No. 20-CV-4042, 2021 U.S. Dist. LEXIS 20257, at *35 (E.D.N.Y. 2021) (remanding to

state court plaintiff’s state-law claims for negligence and wrongful death based on the alleged

failure of defendant nursing home to enforce social distancing among staff and residents, timely

restrict visitors, ensure all residents and staff wore a face covering, or adequately screen

individuals entering the building for COVID-19); see also Shapnik v. Hebrew Home for the Aged

at Riverdale, No. 20-cv-6774, 2021 U.S. Dist. LEXIS 79447, at *46 (S.D.N.Y. Apr. 26, 2021)




                                                 3
(collecting cases); Schuster v. Percheron Healthcare, Inc., No. 4:21-cv-156, 2021 U.S. Dist.

LEXIS 63741, at *6 (N.D. Tex. Apr. 1, 2021) (collecting cases).

       Roderick’s complaint pleads no federal claim on its face, nor is his state-law claim for

wrongful death a federal-law claim “artfully cast” as a state-law claim. See Mikulski, 501 F.3d at

560. “Even if some of [Roderick’s] claims implicate or are preempted by federal law by way of

an affirmative defense, such defenses do not appear on the face of the well-pleaded complaint,

and accordingly do not authorize removal to federal court.” Duperil, 2021 U.S. Dist. LEXIS

20257, at *21 (citing Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987)). Further, this Court

agrees with the vast majority of district courts2 in holding that Roderick’s state-law claim for

wrongful death is not preempted by the PREP Act, nor does it turn on a construction of federal



2
  See, e.g., Duperil, 2021 U.S. Dist. LEXIS 20257, at *22–*44; Shapnik, 2021 U.S. Dist. LEXIS
79447, at *27–*47; Schuster, 2021 U.S. Dist. LEXIS 63741, at *6–*13; Estate of Winifred
Cowan, 2021 U.S. Dist. LEXIS 61708 at *3–*4, *10–*20 (holding that the PREP Act neither
completely preempted Plaintiffs’ state law claims nor presented a substantial federal question
that would allow the court to exercise jurisdiction where plaintiffs brought suit against a care
facility asserting state-law claims of negligence and wrongful death due to plaintiffs contracting
and/or dying from COVID-19 while in defendant’s long term care facility); Saunders v. Big Blue
Healthcare, No. 2:20-cv-2608, 2021 U.S. Dist. LEXIS 36152, at *3–*5, *15–*20, *23–*28 (D.
Kan. Feb. 26, 2021) (holding that the PREP Act did not confer subject-matter jurisdiction to the
district court and remanding to state court where plaintiff brought a state-law claim for wrongful
death alleging that the defendant rehabilitation facility failed to ensure staff used personal
protective equipment, follow proper infection-control protocols, ensure workers were not
working with COVID-19 symptoms, and adhere to proper social-distancing guidelines); Estate of
Maglioli v. Andover Subacute Rehab. Ctr. I, 478 F. Supp. 3d 518, 522–23, 529–33 (D.N.J. 2020)
(remanding to state court where plaintiffs brought state-law claims for negligence and wrongful
death against defendant nursing-care facilities for failing to properly monitor employees,
residents, visitors to the facilities, provide personal protective equipment to employees, residents,
and visitors, or execute protocols to prevent the spread of COVID-19 after defendants sought
removal under PREP Act); Saldana v. Glenhaven Healthcare LLC, No. CV 20-5631, 2020 U.S.
Dist. LEXIS 216490, at *2–*7 (C.D. Cal. Oct. 14, 2020) (finding that the PREP Act did not
confer federal-question jurisdiction and remanding plaintiffs’ complaint to state court where they
asserted state-law claims of willful misconduct and wrongful death based on defendants’ alleged
failure to implement appropriate safety measures for staff and nursing home residents or provide
adequate personal protective equipment such as masks to staff or residents).


                                                 4
law. See id. The Court, therefore, does not have subject matter jurisdiction over Roderick’s

claim and will grant Roderick’s motion to remand.

IV.    CONCLUSION

       Plaintiffs’ motion to remand (Doc. 8) is GRANTED.

       SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                               5
